DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on July 26, 2022.  As directed by the amendment: claims 1, 3, 6, 7, 9-11, 15-18, 20-22, 24, 25, and 28 have been amended, claim 8 has been canceled; and new claim 29 has been added.  Thus, claims 1, 3, 6, 7, 9-11, 13-18, 20-22, 24-25, 28, and 29 are presently pending in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Fig(s). 1a and 7 include text matter that is not indispensable for understanding the drawing.  See PCT Rule 11.11(a).
The drawings are objected to because Fig(s). 1a-10 are not executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings such that a photographic reproduction with a linear reduction in size to two-thirds would enable all details to be distinguished without difficulty, as required by PCT Rule 11.13(a) and (c).
The drawings are objected to as failing to comply with PCT Rule 11.13(l) because none of the reference sign(s) mentioned in the description are shown in the figures, for example: the “first vibration contact 112” in Para. 25 line 2.
The drawings are objected to as failing to comply with PCT Rule 11.13(m) because reference character “120” has been used to designate both the “self-centering seat” in Para. 27 line 3 and the “deep pan seat” in Para. 27 line 4.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  See also § MPEP 608.01(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  The Examiner notes that Applicant submitted an amended abstract in response to the non-final rejection; but that the abstract was not presented on a sheet separate from other amendments to the disclosure.
The specification is objected to because of the following informalities:
Para. 29 line 1 reads “is suggested to drive” but is suggested to read --is configured to drive-- for grammatical correctness.  The Examiner notes that Applicant amended the paragraph in accordance with Examiner’s suggestion; which unfortunately contained a typographical error.  The above suggestion was the originally intended suggested amendment.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “in an upright position” in claim 1 line 2.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 line 2 reads “each other such as to induce” but is suggested to read --each other so as to induce-- to correct a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 2015/0305975 to Maffei (herein Maffei).
Regarding claim 1, Maffei discloses a system for introducing vibrational waves into a body of a subject in an upright position (vibrating system 10, Fig. 1, which supports a user in an upright position, Fig. 2), the system comprising: a first vibration contact (element 14 on the left of the system 10, see annotated figure) in mechanical communication with a first location of the body of the subject (elements 14 support buttocks of the user, Para. 30, Fig. 2); a first vibration source (vibrating unit 40 connected to left element 14, Fig. 4) connected to the first vibration contact and configured to cause a first vibration of the first vibration contact (left vibrating unit 40 includes a rigid housing 43 containing an electric motor 46 with eccentric mass 47 that passes vibration through to left element 14, Paras. 59-62); a second vibration contact (element 14 on the right of the system 10, see annotated figure) in mechanical communication with a second location of the body of the subject (elements 14 support buttocks of the user, Para. 30, Fig. 2); a second vibration source (vibrating unit 40 connected to right element 14, Fig. 4) connected to the second vibration contact and configured to cause a second vibration of the second vibration contact (right vibrating unit 40 includes a rigid housing 43 containing an electric motor 46 with eccentric mass 47 that passes vibration through to right element 14, Paras. 59-62); and wherein the first location of the first vibration contact and the location of the second vibration contact are configured such that the first vibration combines with the second vibration to generate a super-imposed vibration (when vibration is passed from vibrating units 40 into the body of the user through elements 14, the vibration waves will undergo constructive/destructive interference, Para. 51), and the first vibration contact is a first sagittal half of a seat (elements 14 together form a seat that is split half in the sagittal plane to form two sagittal halves, Fig. 1) and the second vibration contact is a second sagittal half of the seat (elements 14 together form a seat that is split half in the sagittal plane to form two sagittal halves, Fig. 1), wherein each sagittal half of the seat is vibrated independently (each plate 39 is separate from the other and is coupled to its own vibrating unit 40, Para. 59, Fig. 4 and annotated figure) and is adapted to induce localized vibrational maxima longitudinally at least up into a cervical spine and a head of the subject by use of phased inputs or superimposed vibrational waves (vibration is applied by vibrating units 40 and is transferred at least into the buttocks of the user as the desired location, Fig. 2, the vibration would therefore travel throughout the body thereby reaching the head and cervical spine, Fig. 2)

    PNG
    media_image1.png
    457
    545
    media_image1.png
    Greyscale

Annotated Partial View of Fig. 1 of Maffei
Regarding claim 3, Maffei discloses wherein the subject is seated (the user sits on the seat system 100, Figs. 1 and 2), and wherein the seat is a self-centering, conforming seat (the first and second vibration contacts are shaped to receive on upper thigh and buttocks of the user, Fig. 2, which keeps the user in a predefined, given orientation, Fig. 2), divided into separate sagittal halves (plates 39 are separated in the left/right direction corresponding to the sagittal plane of the user, Fig. 1 and annotated figure above) and the first and second vibration source are affixed to an undersurface of the seat (vibrating units 40 are connected to the undersides of each of the vibration contacts, Para. 59, Fig. 4) to independently vibrate each of the first and second sagittal halves in a frequency range of 5-200 Hz (vibrating units 40 operate in a range of 15-150 Hz, Para. 77), and transmit vibrational waves to the seated subject that are combined by superposition in the subject (vibrating unit 40 transfers vibration to shaped plates 39 which hold the user, Para. 59, Fig. 4).

Claim 24 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Maffei, as evidenced by NPL Stereo Definition by the Cambridge Dictionary (herein NPL Stereo).
Regarding claim 24, Maffei discloses wherein sensory input of the first and second vibration contacts in a tactile mechanoreceptor stimulation is augmented by stereo auditory input (system 10 includes headphones 23 for providing audio to the user, Para. 42, the term “stereo” being interpreted in accordance with NPL Stereo, a copy of which is provided herewith, the audio signal sent to headphones 23 is split into two signals to be played independently from each side of the headphones 23, therefore providing stereo audio sound).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, and 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Maffei in view of US Pat. Pub. 2015/0182418 to Zaiss (herein Zaiss).
Regarding claim 6, Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Maffei discloses each sagittal half of the seat having an independent vibrator (vibrating unit 40); but Maffei does not disclose wherein each sagittal half of the seat can be vibrated at frequencies offset from each other such as to induce an interferential beat frequency as a difference between two or more driving frequencies.
However, Zaiss teaches a vibratory furniture item (20, Fig. 1) including wherein each sagittal half of the seat is vibrated at frequencies offset from each other (furniture item 20 includes first and second massage elements 22, 24, Fig. 1, the massage elements 22, 24 being configured to vibrate at different frequencies to create an interferential frequency, Para. 19, Fig. 1) such as to induce an interferential beat frequency as a difference between two driving frequencies (massage elements 22, 24 operate at different frequencies, the difference in frequencies being an interferential beat frequency, Para. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating units of Maffei to operate at differing frequencies as taught by Zaiss in order to provide a ‘moving’ waveform as the vibrational waves interfere which create the sensation of a moving massage without moving the vibrating parts (Zaiss, Para. 21).
Regarding claim 7, Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Maffei further discloses wherein each sagittal half of the seat is vibrated independently with various waveforms in a range of 5 to 200 Hz (each plate 39 has a vibrating unit 40 that operates in the range 15-150 Hz, Para. 77).  Maffei does not explicitly disclose the vibrating units operating at different frequencies to induce beat frequencies in a range of 0.05 Hz to 195 Hz which is perceived as traveling waves from pelvis to cranium.
However, Zaiss teaches a vibratory furniture item (20, Fig. 1) including vibrating units operating at different frequencies to induce beat frequencies in the range of 0.05 Hz to 195 Hz (first massaging element 22 operates between 20-40 Hz, Para. 19, and second massaging element 24 operates between 25-30 Hz, Para. 19, therefore an interferential beat frequency ranging between 5-15 Hz, Para. 19) which can be perceived as traveling waves from pelvis to cranium (the difference in vibrating waves causes a sensation of a moving wave, Para. 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrating units of Maffei to operate at differing frequencies as taught by Zaiss in order to provide a ‘moving’ waveform as the vibrational waves interfere which create the sensation of a moving massage without moving the vibrating parts (Zaiss, Para. 21).
Regarding claim 9, Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Maffei further discloses wherein each sagittal half of the seat is vibrated independently sources to induce vibration into the body in a range of 5 to 200 Hz (each plate 39 has a vibrating unit 40 that operates in the range 15-150 Hz, Para. 77).  Maffei does not disclose application of vibration in a sinusoidal waveform.
However, Zaiss teaches a vibratory furniture item (20, Fig. 1) including applying vibration with a sinusoidal waveform (massaging elements 22, 24 are capable of applying vibrational waves in sinusoidal form, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applied vibrational waveform of Maffei to apply sinusoidal waveforms as taught by Zaiss in order to utilize a well-known vibrational waveform with the expected results of vibration that readily transfers into the human body.
Regarding claim 10, Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Maffei further discloses wherein each sagittal half of the seat is vibrated independently with a vibrational wave (each plate 39 has a vibrating unit 40 that operates in the range 15-150 Hz, Para. 77).  Maffei does not disclose inducing a harmonic of the vibrational wave into the body.
However, Zaiss teaches a vibratory furniture item (20, Fig. 1) including inducing a harmonic of the vibrational wave into the body (the operating frequency of first massaging element 22 can be chosen as an integer multiple of the operating frequency of second massage element 24, which would induce a harmonic vibration when the waves interfere, Para. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applied vibrational waveform of Maffei to apply sinusoidal waveforms as taught by Zaiss in order to greatly increase the perceived massage effect without a corresponding major increase in the energy requirement of the vibrating units.

Claims 11, 13, 14, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Maffei in view of US Pat. Pub. 2019/0299832 to Uenal et al (herein Uenal).
Regarding claim 11, Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Maffei further discloses wherein each sagittal half of the seat is affixed or attached to a low frequency effect (LFE) transducer (each seat element 14 on the left and right of the user is attached with an individual vibrating unit 40, Fig. 1).  Maffei does not disclose a sensor from which an oscillatory signal is derived to monitor drive frequency and a pattern of waveform and to allow depiction of signal phase and interferential beat frequencies.
However, Uenal teaches a system for controlling oscillators (Fig. 1) including a sensor (sound transducer 6, Fig. 1) from which an oscillatory signal is derived to monitor drive frequency (sound transducer 6 detects and measures the vibrations applied to seat medium 7 by oscillators 3, Para. 28, Fig. 1) and to allow depiction of signal phase and interferential beat frequencies (sound transducer 6 converts detected vibration to a digital signal sent to control device 9, which is capable of being displayed, Para. 29, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate 39 of Maffei to include a vibration sensor as taught by Uenal in order to allow the controller to regulate and modulate the applied vibration from the vibrating units to meet a given therapy profile (Uenal Para. 39).
Maffei, as modified by Uenal, discloses the claimed invention except for a sensor associated with each half of the seat.  However, it would have been an obvious matter of design choice to modify each Maffei plate 39 to include a Uenal sound transducer 6, since such a modification would have involved a mere duplication of parts.
Regarding claim 13, Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Maffei does not disclose a sensor in mechanical contact with the subject to measure the super-imposed vibration.
However, Uenal teaches a system for controlling oscillators (Fig. 1) including a sensor (sound transducer 6, Fig. 1) in mechanical contact with the subject (sound transducer 6 is incorporated in seat medium 7 which is in contact with the user, Para. 29, Fig. 1) to measure the super-imposed vibration (sound transducer 6 measures vibration from more than one oscillator 3, Para. 29, Fig. 1, sound transducer 6 converts detected vibration to a digital signal sent to control device 9, Para. 29, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate 39 of Maffei to include a vibration sensor as taught by Uenal in order to allow the controller to regulate and modulate the applied vibration from the vibrating units to meet a given therapy profile (Uenal Para. 39).
Regarding claim 14, the modified Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Modified Maffei further discloses wherein the sensor is configured to provide a feedback signal to at least one of the first vibration source and the second vibration source in response to the super-imposed vibration (Uenal sound transducer 6 converts detected vibration to a digital signal sent to control device 9, Uenal Para. 29, Uenal Fig. 1, Uenal the control device 9 adjusting the frequencies of oscillators 3, Uenal Para. 29).
Regarding claim 22, Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Maffei does not disclose wherein local or remote monitoring of a use of the subject of the first and second vibrational contacts is monitored and analyzed for parameters of use including at least one of vibration patterns, duration, and exercises.
However, Uenal teaches a system for controlling oscillators (Fig. 1) including wherein local monitoring of the subject's use of the first and second vibrational contacts is monitored (sound transducer 6 measures vibration from the oscillators 3, Para. 29, Fig. 1, sound transducer 6 converts detected vibration to a digital signal sent to control device 9, Para. 29, Fig. 1) and analyzed for parameters of use including at least one of vibration patterns, duration, and exercises (the control device 9 takes the signal from transducer 6 and uses it to adjust the frequencies of oscillators 3, Para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate 39 of Maffei to include a vibration sensor as taught by Uenal in order to allow the controller to regulate and modulate the applied vibration from the vibrating units to meet a given therapy profile (Uenal Para. 39).

Claims 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Maffei and Uenal, as applied to claim 13 above, and further in view of US Pat. Pub. 2015/0173669 to Simon (herein Simon).
Regarding claim 15, the modified Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  Maffei, as modified above, does not disclose wherein the sensor comprises a mouth guard sensor integrated in a mouth guard to derive a measure of pattern and amplitude of induced frequencies into the body, wherein the mouth guard is customized to maxillary tooth print pattern of the subject.
However, Simon teaches a wearable management device (Fig. 1) including wherein the sensor comprises a mouth guard sensor integrated in a mouth guard (user device 101 may take the form of a mouth guard, Para. 13, the mouthguard incorporating a variety of sensors including a vibration sensor, Para. 13) to derive a measure of pattern and amplitude of induced frequencies into the body, wherein the mouth guard is customized to a maxillary tooth print pattern of the subject (the vibration sensor in the mouth guard measures the vibration experienced in the user’s mouth, by contact at least in part with the user’s teeth, Para. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of modified Maffei to include a sensor in the mouth as taught by Simon in order to measure the vibration experienced by the user distal from the source of vibrations to determine the efficacy of vibrations traveling through the body.
Regarding claim 16, the modified Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 15.
Modified Maffei further discloses wherein a derived waveform pattern from the mouth guard sensor demonstrates the induced frequencies (Simon vibration sensor incorporated in Simon mouth guard device 101 measures vibrations in the user’s mouth, Simon Para. 14, the vibrations being applied by Maffei vibrating units 40 on each half of the Maffei plate 39, the vibration detected by Simon mouth guard 101 being the result of wave interference from each Maffei vibrating unit 40).
Regarding claim 17, the modified Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 15.
Modified Maffei further discloses sensors configured to measure waveform patterns on each sagittal half of the seat (Uenal sound transducers 6 disposed on each Maffei plate 39 supporting the user, the Uenal sound transducers 6 measuring applied vibration by Maffei vibrating units 40), and the mouth guard sensor is employed to derive real time plotting of induced vibration to the subject (Simon vibration sensor derives data in real time, Simon Para. 22, Simon Fig. 1, vibration data sent to Maffei central control unit 22).

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Maffei, Uenal, and Simon, as applied to claim 17 above, and further in view of NPL Virtins Technology (herein NPL Virtins).
Regarding claim 18, the modified Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.  Maffei does not disclose wherein a software rendering of a surround sound format in a coronal plane is employed to depict the location of the waveform patterns of the sensors.
However, NPL Virtins teaches a 3D software rendering system (Fig. 1) including wherein a software rendering of a surround sound format in a coronal plane is employed to depict the location of the waveform patterns of the sensors (spectrum 3D plot is capable of displaying a 3D plot utilizing input from multiple sensors in a given plane, such as by waterfall plot, Figs. 2-4 on Page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Maffei to include a software rendering system as taught by NPL Virtins in order to utilize a well-known software rendering technique to allow a user to better visualize measured data.
Modified Maffei further discloses wherein a software rendering of a surround sound format of a subject’s body in a coronal plane is employed to depict the location of the waveform patterns of the sensors on each sagittal half of the seat and the mouth guard sensor (NPL Virtins software receives input from Uenal sound transducer 6 and Simon mouth guard 101 to NPL Virtins display data measured in the body) to indicate a location of a traveling or localized vibrational maximum which has been induced into the body (NPL Virtins data plot shows instantaneous data over the two-dimensional plane of measurement, such as a coronal plane, NPL Virtins Figs. 2-4).

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Maffei in view of US Pat. Pub. 2008/0070752 to Einav (herein Einav).
Regarding claim 20, lines 1-10 and 14-16 recite the same limitations as those recited in claim 1.  For the sake of brevity, only those new limitations appearing in claim 20 will be addressed below.
Maffei does not disclose at least one sensor adapted to be affixed to the body or engaged by the body to transduce an effect of induced vibration into the body; and wherein the at least one sensor comprises at least one force transducer engaged into hand grips to monitor and track volitional grip compression by the subject in an interval and isometric exercise, and wherein the tracked volitional grip compression is measured and compared to a beat frequency minimum to maximum of the super-imposed vibration to generate a real-time cross correlation score.
However, Einav teaches a fine motor control rehabilitation system (Fig. 1) including at least one sensor (grip sensor 112, Fig. 1) engaged by the body (grip sensor 112 is grippable by the user, Para. 76) to transduce an effect of induced vibration into the body (grip sensor 112 is capable of measuring vibration as the hand is caused to move open/close due to vibration, Para. 76); and wherein the at least one sensor comprises at least one force transducer engaged into hand grips to monitor and track volitional grip compression by the subject in an interval and isometric exercise (grip sensor 112 is incorporated into something held in the user’s hand, such as a pen, and track when and where the grip is applied, Para. 76, the interval exercise being moving the hand/grip between a squeezed and un-squeezed position of the hand), and wherein the tracked volitional grip compression is measured and compared to a beat frequency minimum to maximum of the super-imposed vibration to generate a real-time cross correlation score (sensor data for tracked force, i.e. grip force, is used to compare what the patient is doing with respect to the expected result, Para. 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maffei to include a grip sensor as taught by Einav in order to quantify to the effect of the stimulation on the user’s body in a region distal from the application of vibration.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Maffei and Einav, as applied to claim 20 above, and in further in view of US Pat. Pub. 2014/0058288 to Bartol et al (herein Bartol).
Regarding claim 21, the modified Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 20.  Modified Maffei discloses wherein the at least one force transducer is adapted to track volitional compression to match a beat frequency minimum to maximum in an interval and isometric exercise (Einav grip sensor 112 tracks grip force data from subject and compares it to Maffei vibration in order to compare Einav grip data to expected results, Einav Para. 110).  Maffei, as modified above, does not disclose wherein the at least one force transducer is adapted to be attached to the body including sphincter transducers.
However, Bartol teaches a sphincter contraction sensor (Fig. 1) including wherein the at least one force transducer is adapted to be attached to the body (sphincter contraction sensor 214 which inserted into an anal cavity of the user’s body, Para. 27) including sphincter transducers (sphincter contraction sensor 214 is a sphincter transducer, Para. 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maffei to include a sphincter transducer as taught by Bartol in order to quantify to the effect of the stimulation on the user’s body in the region local to where the vibrational stimulation is applied.

Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over Maffei in view of US Pat. 9,943,461 to Muench et al (herein Muench).
Regarding claim 25, Maffei discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Maffei does not disclose wherein sensory input of the first and second vibration contacts in a tactile mechanoreceptor stimulation is augmented by visual input as pulses from light emitting diodes or amplitude modulated plasma tubes.
However, Muench teaches a wearable oscillation system (Fig. 18) including wherein sensory input of the first and second vibration contacts in a tactile mechanoreceptor stimulation is augmented by visual input as pulses from light emitting diodes (vibration device 105 cooperates with either or both of a mobile electronic device 300 and/or a laptop computer 400, Col. 15 lines 43-47, the laptop 400 or mobile phone 300 having a LED screen, Fig. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maffei to include a visual component as taught by Muench in order to provide a further stimulation modality to the patient to increase overall efficacy of the therapy treatment.

Claim 28 is rejected under 35 U.S.C. § 103 as being unpatentable over Maffei in view of Uenal.
Regarding claim 28, lines 1-13 recite the same limitations as those found in claim 1, lines 14-15 recite the same limitations as those found in claim 13, and lines 15-17 recite the same limitation as those recited in claim 14.  For the sake of brevity, the rejections will not be repeated here.

Claim 29 is rejected under 35 U.S.C. § 103 as being unpatentable over Maffei and Uenal, as applied to claim 28 above, and further in view of Zaiss.
Regarding claim 29, claim 29 recites essentially the same limitations as those found in claim 7.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 29.

Response to Arguments
The Examiner notes that Applicant has requested that the objections to the drawings be held in abeyance.  However, objections to the drawings will not be held in abeyance.  See MPEP 608.02(b) which states “[t]o be fully responsive, an amendment must include corrected drawings.  See 37 CFR 1.85(c) and 37 CFR 1.121(d).  The objections to the drawings will not be held in abeyance.”
The Examiner notes that Applicant makes several arguments regarding various dependent claims (see Arguments Page 17 line 21 - Page 22 line 12).  In the cited arguments, the Applicant argues that the references fail to show certain features of applicant’s invention; it is noted, however, that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to the rejection of claim 1 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Maffei does not teach application of longitudinal vibrational waves to the user (see Arguments page 14 lines 9-16).
The Examiner disagrees.  The Applicant points to several points within the Maffei reference which purportedly shows that the vibrating units (40) transmit transverse vibrational waves.  However, the disclosure of Maffei refers to transverse only to refer to how the sagittal seat halves are mounted with respect to one another and to how the vibrating units are mounted on the seats.  Maffei does not disclose the application of transverse vibrational waves, but discloses the application of vibration to the user at various points which propagate through the user’s body (vibrating units 40 apply vibration through the seat elements 14, and due to the nature of the body being primarily in solid phase, the vibration propagates throughout the body).
Applicant's arguments with respect to the rejection of claim 1 (incorporating the subject matter of cancelled claim 8) have been fully considered but they are not persuasive.  Specifically, Applicant argues that Maffei does not disclose applying vibration to an upright person (see Arguments Page 15 lines 1-5) and not stimulating the cervical spine or head (see Arguments Page 15 lines 6-13).
The Examiner disagrees.  With respect to the user being in an upright position, the Examiner finds that Maffei teaches the user being in an upright position.  The Examiner first notes that the limitation “in an upright position” is recited solely in the preamble of the claim.  However, as can be seen most clearly in Fig. 2 of Maffei, the user sits on set elements (12-17) which support the user’s body.  While the user’s legs are extended outward and supported in the semi-supine position mentioned in the specification of Maffei, the torso of the user is supported in an upright position with the majority of the user’s weight supported through the buttocks on elements (14).
With respect to the argument of not stimulating the cervical spine or head, the Examiner disagrees.  The Applicant points to Para. 39 to indicate that Maffei does not disclose stimulating the cervical spine.  However, Para. 39 simply states that support element 12, in the region of the cervical spine, simply does not include an associated vibrating unit for direct stimulation of the nucha of the user.  However, Maffei does not disclose the vibration from other vibrating elements (such as vibrating unit 25 of seat element 13 or vibrating unit 40 of seat elements 14) propagating upwards into the area of cervical spine.  Maffei only states that direct stimulation is not applied to the cervical spine region of the user.
Applicant's arguments with respect to claim 24 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Maffei does not disclose stereo audio input (Page 16 lines 4-9).
The Examiner disagrees.  As noted above, the Examiner finds that the term stereo is a way of recording or playing sounds so that it is separated into two signals (see also NPL Stereo Definition).  The headphones (23) of Maffei are two speakers that are disposed on either side of the head to play sound to the user.  Therefore, the Examiner finds that Maffei discloses stereo sound.
Applicant's arguments with respect to claim 20 have been fully considered but they are not persuasive.  Specifically, the Applicant argues that Einav does not teach tracking volitional grip compression and comparing data to generation a correlation score (see Arguments Page 22 line 17 - Page 23 line 7).
The Examiner disagrees.  As discussed above (see Para. 65 above), the Examiner finds that Einav discloses the claimed limitations.  Specifically, the Examiner finds that Einav discloses a grip sensor (grip sensor 112, Fig. 1) to measured induced vibration in the body (Para. 76) and which measures volitional grip (grip sensor 112 measures the grip on a held item like a pen, Para. 76).  The system of Einav being further configured to compare the measured data to intended results to see if the user’s actions correlate to the desired effect (Para. 110).
Applicant's arguments with respect to the rejection of claim 28 have been fully considered but they are not persuasive.  Specifically, the Applicant argues that Uenal does not disclose application of superimposed vibration to the body that is measurable by the sensor (see Arguments Page 23 line 12 - Page 24 line 4).
The Examiner disagrees.  The Examiner did not rely upon Uenal to disclose application of super-imposed vibration to the body.  For this limitation, the Examiner relied upon the Maffei reference to disclose this feature, as discussed above with respect to the rejection of claim 1.  The Examiner simply relied upon Uenal to teach the sensor (sound transducer 6) that is capable of detecting vibration from several distinct vibration sources (Para. 29).
Therefore, the rejection of claims 1, 3, 6, 7, 9-11, 13-18, 20-22, 24-25, 28, and 29 still stands.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                          
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785